[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Dunbar Armored, Inc. has filed a motion for summary judgment dated CT Page 13337 April 27, 2001 (#135) and Hartford Fire Insurance Company, has also filed a motion for summary judgment dated April 27, 2001.
The court has reviewed the memorandum of law submitted relative to the issues contained in said motions. of particular significance is the case of Echevarria v. Trinity College, 1994 WL 43575 (Corradino, J., 2/3/94), which case is also cited in O'Rourke v. Trusthouse Food Services, Stamford Superior Court #118880 (Lewis, J., 1/11/95). The O'Rourke court, in granting the motion for summary judgment, came to the same conclusion as did the Echevarria court.
This court finds the reasoning in Echevarria to be persuasive and controlling in this case. Therefore, the motion for summary judgment by Dunbar Armored, Inc. and Hartford Fire Insurance is hereby granted.
Stengel J.